PaiNE, J.
I dissent from the conclusion of the court in this case that the relator was entitled to hold the office of justice of this court from the first of June, 1855, to the first of January, 1856. My reasons are as follows: The constitution Art. YII. sec. 4, provided that the legislature might organize a separate supreme court, but that when so organized, it should "not be changed or discontinued.” The court was organized by the act passed in 1852, for that purpose ; the third section of which provided that the term of office of all the justices should commence on the first day of June 1853, that the term of the chief justice should expire with the last day of May, A. D. 1857, that of one of the associate justices should expire with the last day of May, A. D. 1855, and that of the other with the last day of May, A. D. 1859, The relator was one of the justices first elected, and drew the short term, so that by the act organizing the court, his term would expire with the last day of May, 1855. It is conceded that such would have been the result if this act remained in force. And by section 7 of the same act, the term of office of his successor would have commenced on the first day of June, 1855. But in 1854, an act was passed which is as follows: “ The term of office of county judges, circuit judges, and justices of the supreme court, shall be for such time as at pres*538ent prescribed by law, and shall continence on the .first Monday of each year next after the election of such officer, unless otherwise specially provided.” And it is claimed that this act had the effect to make the term of Justice Cole, who was elected as the successor of the relator, commence on the first Monday of January, 1856, he having been elected in the spring of 1855, and that, consequently, the relator was legally entitled to hold the office until 1856, under that provision that the justices shall hold until their successors are elected and qualified.
It seems that in fact this act was overlooked at the time, and Justice Crawford relinquished the office, and Justice Cole entered upon the exercise of its duties without question. But the relator contends that in strict law he was entitled to hold the office till the first of January, 1856. And this would have been so if the act of 1854 had the effect claimed for it. But I think it did not, and could not, have that effect.
First, it did not, because the act cannot by any fair construction be held to show any intention on the part of the legislature to change the time of the commencement of the term of office of the justices of this court. On the contrary, their language clearly indicates an intention to prevent that effect. Por the act organizing this court, as before stated, explicitly provided that the term of office of its justices should commence on the first day of June next after their election. This act of 1854 first makes a general provision as to the length of the term of all judges,' and then provides that thé term shall commence on the first Monday of January, “ unless otherwise specially provided.” Now, as to the the term of the justices of this court, it was otherwise specially provided. And, therefore, their terms as to the time of commencement were excepted from the operation of the act, by language as clear as it is possible to usa
But, it may be asked, why were they mentioned at all in *539the act, if their terms were not intended to he included in this provision ? I reply that the legislature seem to have considered it necessary to re-enact generally, that the term of all judges should be for such time as was then prescribed by law. Now this may not have been necessary. But the legislature evidently conceived it to be so; and, thinking so, they might just as well say that the term of the justices of this court should be for such time as was then prescribed by law, as to say the same of the terms of the other judges. It is difficult to see any necessity for the 'provision at all, but assuming it necessary, as the legislature did, it was just as necessary to include the judges of this court, as the circuit judges, or any other; and that sufficiently explains the use of language including them. But the legislature knew that the time of the commencement of their terms was specially provided for by the law organizing thé court. -And, therefore, when they come to fix the time for the terms to begin, they expressly limit the application of that provision to. cases “ not otherwise specially provided ” for. It cannot therefore be held applicable to the terms of the justices of this court, without entirely striking out this material provision, of the statute. Where the statute says that all terms not otherwise specially provided for, should commence on the first Monday in the year next after the election, it would be construed to mean that those terms which were otherwise specially provided for, should commence at that time, as well as those that were not I know of no rule of construction that can justify courts in taking such a liberty with statutes. Where different provisions are repugnant, the court may give effect to the one which seems most in accordance with the general intent. But the rule is well settled that laws must be so construed as to give effect to all parts if possible. And here there is no repugnance between the different provisions of the act, and to construe it as including the terms of the judges of this court *540gives no effect whatever to the language, “ unless otherwise specially provided.”
There was a reason for the act with this qualification. Because while the terms of the judges of this court were specially provided for, there was considerable doubt and uncertainty as to the time of the commencement of the terms of the circuit judges. The original act providing for their election did not prescribe the time, and in some of the judicial circuits afterwards organized, the time for the terms to commence was not fixed. There was therefore need of an act to reduce it to certainty. But it was certainly very questionable policy for the legislature to attempt to tamper with the terms of the judges of a court, which the constitution declared should not be “ changed ” after it was once organized. And where the legislature has taken pains to use clear and explicit language excluding such an intention, I do not feel authorized to disregard their language, and say that the act should apply where they said it should not.
But even if the act could be construed to apply to the terms of the judges of this court, I think it was incompetent for the legislature to enact such a law, on the ground that it would work a change of the court, within the prohibition of the constitution. It is clear that by the provision' of the law organizing this court, it would, from the first of June, 1855, to the first Monday of January, 1856, have been composed of the late Chief Justice Whiton, Mr. Justice Smith, and Justice Cole, who was the successor of Justice Crawford. But if the act of 1854 could have the effect of extending the time when the term of Justice Cole commenced, until the first Monday of January, 1856, then the court would, under the operation of that act, have been composed of the same three judges first elected. In other words, this act would have the effect of leaving a judge a member of this court for six months, who would not have remained such under the law by which *541the court was established. Would this be a change of the court within the meaning of the constitution? I think it would. The provision made for changing the judges who constitute a court, seems to me to form one of the essential elements of the character of the court itself. Thus if in respect to a court, the judges of which held their office during good behavior, it should be provided that they should only hold for six years, or vice versa, this would certainly be a change, and a material change of the court. Or suppose in this case the legislature conceiving that it would be wiser to have judges stay on the bench a long time, had provided that the terms of office of the successors to the judges first elected, should not commence until ten years after their election ? It seems to me clear, that this would have been a change of the court. And this must be conceded unless it is said that a change in the judges who constitute a court, is of so unimportant a character as not to work a change of the court.
And the change here spoken of must not be confounded with that change in the judges which might take place under the operation of the act first organizing it. Such changes might and would take place, but they would not be within the constitutional prohibition, because that instrument contemplated that the act organizing the court should provide for such changes, and that the manner in which they should take place, would give character to the court itself. A change in the court is not a change in the judges, occurring in accordance with the law organizing the court, but it is such a change in the law as necessarily makes the court, at any given time, composed of other judges from what it would have been under the operation of the original act. And it was precisely this latter change which was produced by the act of 1854, if valid.
It was conceded on the argument that if the legislature *542had provided that the terms of the successors of the justices first elected, should not commence until ten years after their election, this would have been a palpable violation of the constitution. But of what provision ? I know of none except that which prohibits a change of the court. But if it would be a change of the court to leave a vacuum of ten years between the terms, so that the prior judges could hold over that long, under the clause allowing them to hold till their successors qualify, it would be a change to provide for a similar vacuum of six months. The change might not be so great, but it would be just as much a change. And if a change, it is void under the constitution. And it is no answer to say that the change was reasonable. The legislature was not allowed to make reasonable changes in the court, but was prohibited from changing it at all.
The constitution limits the full term of office to six years, and although it provides that the judges shall hold during the term, and until their successors are elected and qualified, this latter provision furnishes no sanction for legislation extending the time when the succeeding terms should commence, so as to leave a vacuum between them, which would be a part of no term. It is a provision usual in legislation respect-in’g offices, and was obviously designed to provide only for those cases where, by some unforeseen event, the successor is prevented from qualifying. But if it is construed as warranting legislation, putting off the time when succeeding terms shall begin, if it may be put off six months, I see no reason why it may not be put off six years or ten, or as long as the legislature pleases. If the power exists at all, I know of no limit to it but the discretion of the legislature. And so that body might regulate the time during which judges should hold office at their pleasure.
I think it cannot be said that this question has ever been passed upon by this court. It has never been before them *543except as it arose at the successive elections of new judges that have taken place; and then, without any contest whatever, or any thing to induce a very thorough examination of it. At the first election, the act of 1854 was overlooked, and Justice Crawford retired from the bench, and Justice Cole entered upon his duties on the first of June, 1855. At the next election the late Chief Justice was re-elected, and it was of no importance to him whether his new term began in June or January. At the last election it was a subject of conversation among the judges, but as Mr. Justice Smith intended not to occupy the office from June till January, he, in accordance with the opinion of the other two judges, resigned, and I was appointed, though this course was. taken partly to save any question that might be made.
I do not consider this kind of action among the judges to amount to a judicial decision. There- are certainly reasons why they would not act, under those circumstances, with the same freedom, or the same sense of responsibility, with which they would act in a judicial proceeding. I have, therefore, considered the question as an open one,-and have stated my own views in regard to it.
Cole, J.
Some of the questions raised by the demurrer to the return, made in this case, are the same as were involved in the motion to quash the alternative writ of mandamus in the case of the State ex rel. Proudfit vs. Hastings, and as I have fully expressed my views in that case upon them, I need not restate them here. A majority of the court have arrived at the conclusion that chapter 41, Session Laws of 1854, p. 53, concerning the commencement of the terms of judges of the several courts of this State does not apply-to the justices of this court. From that conclusion I am constrained to dissent. I have no doubt but that it was intended to apply to the justices of this court, and that it changed the commence*544ment of the term of office of any justice elected after the law took effect, and made it commence on the first Monday of the year, next after the election of such justice. I can give the law no other rational construction. It reads: “ The terms of office of county judges, circuit judges, and justices of the supreme court, shall be for such time as at present prescribed by law, and shall commence on the first Monday of each year next after the election of such officer, unless otherwise specially provided.”
It must be admitted that this language is rather ambiguous and indefinite, but is it so much so that we cannot ascertain the intention of the legislature in passing it. It evidently was passed for the purpose of fixing the time for the commencement of the term of certain judicial officers. This is apparent upon the least examination. But to the term of what judicial offices does it relate ? The act says that “ the term of office of county judges, circuit judges, and justices of the supreme court, shall be for such time as at present prescribed by law, and shall commence on the first Monday of each year, next after the election of such officer,” &c. The act expressly names the justices of the supreme court as the officers, the commencement of whose term of office was to be regulated by the act. But it is said that the language used in the last clause of the section, namely, “ unless otherwise specially provided,” shows that the act was not intended to apply to the commencement of the term of office of justice of this court, since the commencement of their term of office is specially prescribed in sec. 3 of the organic act, chap. 395, of the Session Laws of 1852, p. 601. If this bea correct view of that law, the question naturally arises, why were the justices of the supreme court enumerated among the officers, the commencement of whose term of office was to be regulated and fixed by this law ? Why were they mentioned in that connection, or at all in this enactment ?
*545It is said that the legislature seem to have considered it necessary to re-enact generally that the term of all judicial officers should be for such time as was then prescribed by law. This construction certainly leads to the most strange consequences. Is it to be presumed that the legislature would deliberately do so foolish, so idle, so perfectly unmeaning a thing, as to re-enact what was already the law, and say that the term of all judicial offices should be for such time as has been already prescribed by law ? This is charging the legislature, which passed this act, with a degree of stupidity which I am unwilling to attribute to them, if I can by any fair rule of interpretation, place a different construction upon' the law.
The object of this law undoubtedly was to produce, as far as possible, uniformity in respect to the commencement of the term of office of all the state and judicial officers. The political year, by the constitution, was to commence on the first Monday of January, and that was about the time that the various state and county officers entered upon their term of office. The term of office of the justices of the supreme court commenced in June, while the commencement of the term of office of the judges of the circuit and county courts was generally the first of January. And to produce uniformity in the commencement of the term of all the offices, as well probably as to contribute to the convenience and regularity of auditing quarter yearly salaries, and keeping the accounts in the various departments, this act of the legislature was passed. The evil to be remedied by the law was not very serious, but it is easy to perceive that an inconvenience did exist.
Again, by the same course of reasoning by which it is shown that the act of 1854 did not apply to the commencement of the term of office of justices of the supreme court because the commencement of their term of office was “otherwise specially provided,” would also prove that it could not *546apply to the term of circuit and county judges, since the commencement of their term of office was otherwise fixed by law. In the act organizing the old supreme court, it said the "judges shall severally enter upon the duties of their office as soon as elected and qualified.” Sec. 3 of the organic act, R. S., 1849, p. 760. This was the provision in regard to the judges elected under that act By sec. 87, chap. 6, R. S., 1849, it was provided that “the regular term of office of all state and county officers, when elected for a full term, shall commence on the first day of January next succeeding their election.” I understand the judges of that court held unanimously, that this provision applied to and fixed the commencement of the term of office of the judges subsequently elected under that act. Whether this was so or not, the organic law and the constitution would determine the commencement and length of the term of office. When the sixth circuit was organized, the law provided that the judge of said circuit should enter upon the duties of his office as soon as elected and qualified, •“ and shall hold his office for six years from the time he shall enter upon tile duties of his said office.” Chap. 286, Session Laws, 1850, p. 214. By the law organizing the seventh judicial circuit, the judge of that circuit was to enter upon the duties of his office as soon as elected and qualified, “ and shall hold his office for six years from the time of his election, and until his successor shall be elected and qualified.” Chap. 40, Sess. Laws 1853, p. 40. By the law organizing the eighth circuit, the judge of that circuit was to “enter upon the duties of his office on the first day of January, in the year eighteen hundred and fifty-five, and shall hold his office for the term of six years, and until his successor is elected and qualified.” Chap. 13, S. L., 1854, p. 17. Precisely the same provision was made in reference to the commencement of the term of office of the judge of the ninth circuit. Chap. 75, S. L. 1854, p. 94. It will be seen by sec. 1, chap. 86, R. S. 1849, that county *547judges were to hold their office for four years from the first day of January, 1850.
If such controlling effect is to he given to the language, “ unless otherwise specially provided,” as the majority of the court seem to think it must have, I cannot well understand how the law can be held to apply to and fix the commencement of the term of the judges of the circuit and county courts, in view of the provisions of law just cited. I do not think these words should have any such controlling force or effect given to them, but that they .are to be considered in connection with the other parts of the section, from all which the-intention of the legislature will be manifest. I have no doubt but that intention was to change the commencement of the term of the office of justices of this'court, as well as the com-mencment of the term of the other judges therein mentioned.
It is insisted, however, that the legislature could not change the commencement of the term of office of the justices of the supreme court, because, in effect, that would be to change the court itself,-which confessedly it could not do. Assuming that this act changed the commencement of the term of office from the first of June to the first Monday of January thereafter, is it correct to say that this makes a change in the court ? The individuals composing this court may change, while the court itself remains unchanged. There has been an entire change in the individuals composing the court since its organization, still it is the same court. In conceding to the legislature the power to change the commencement of the term of office of the justices of the supreme court for a few months, for the purpose of producing regularity and uniformity in the commencement of the terms of the judicial offices of the state, I do not admití that this power is unlimited. The legislature could not keep in office a judge ten years, as has been supposed, by postponing for that period the commencement of the term of his successor. For the constitu*548tion limits the term of office to six years, and only permits the incumbent to hold over after the expiration of the term until his successor is chosen and qualified, to prevent a vacancy in the court.
I am therefore of the opinion that my term of office did not commence until the first Monday of January, 1856, and that the relator might have held the office until that time, had he seen proper to have done so.
It is needless for me to add that I was ignorant of the existence of the law of 1854, when I qualified and entered upon the discharge of the duties of a justice of this court. My attention was first called to the law in the latter part of the winter of 1857, at the time of the re-election of the late Chief Justice Whiton. Upon that occasion the proper construction of the law of 1854 was a subject of considerable discussion among the members of this court in the consultation room, and we unanimously took the view of it which I have expressed in this opinion.
It is proper that I should express an opinion upon one other matter set up in the return. It is averred therein that “ the relator not wishing to hold, use, or enjoy, said office, or to do, exercise and perform the duties, or to claim, have or enjoy, the rights, privileges, emoluments or salary, during the time aforesaid, did, of his own free will and choice, did leave and abandon the same.” The demurrer admits these facts to be true, and if they are as alleged, they show a voluntary surrender of the office, and as a matter of course, a waiver or forfeiture of the salary for the time mentioned in the relation.
These observations are all I deem it necessaiy to make upon the demurrer.
I think the demurrer must be overruled.